Dykman, J.,
(concurring.) This is an appeal from an order of the county judge of Westchester county. The motion was made upon the theory that the justice of the peace in whose court the judgment was made had lost jurisdiction of the action by an irregular adjournment of the cause on the return-day of the summons. It was abundantly proved, by the answering affidavits to which the county judge gave credit, that the adjournments were regular, and that the justice of the peace did not lose jurisdiction. The order should be affirmed, with costs.